Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00657-CV

           Richard LESHIN, Successor Trustee of The Davila Family Trust, Trust A,
                                       Appellant

                                               v.

                     Juan Gerardo OLIVA and Rosina Oliva, Individually
              and as Successor Trustee of The Davila Family Trusts B, C, and D,
                                          Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2008-CVF-000855-D4
                         Honorable Oscar J. Hale Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the matter is REMANDED to the trial court for further proceedings consistent
with this court’s opinion.

       We order that appellant Richard Leshin, Successor Trustee of the Davila Family Trust,
Trust A, recover his cost of appeal, if any, from appellees Juan Gerardo Oliva and Rosina Oliva,
Individually and as Successor Trustee of The Davila Family Trusts B, C, and D.

       SIGNED July 29, 2015.


                                                _____________________________
                                                Marialyn Barnard, Justice